Citation Nr: 1418039	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a neurologic disability of the left lower extremity, to include as due to undiagnosed illness or as secondary to a service connected lumbosacral disability.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2004 to December 2008, including service in the Southwest Asia theater of operations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2013 the Board expanded the Veteran's claim to include the issue currently on appeal and remanded this case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

The Veteran's lower left extremity impairment is due to his left lower extremity radiculopathy


CONCLUSION OF LAW

The criteria for a neurologic disability of the left lower extremity, to include as due to undiagnosed illness or as secondary to a service connected lumbosacral disability, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In its November 2013 decision, the Board expanded the Veteran's claim to include the issue currently on appeal.  A December 2013 letter advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In November 2013 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his condition, obtained VA treatment records since February 2011 and provided the Veteran with a new VA examination in December 2013.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The December 2013 examination involved a review of the Veteran's claims file, an in-person interview with the Veteran, a physical assessment, including sensory and reflex testing, and an opinion concerning the Veteran's condition.  The Board finds this examination to be adequate because the examiner based her opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).


III.  Analysis

The Veteran has been diagnosed and treated for numbness and occasional pain in his left lower extremity.  In its November 2013 decision, the Board granted service connection for radiculopathy of the Veteran's lower extremities as a manifestation of his low back  disability.  At the time of the decision it was unclear whether the Veteran had a neurologic condition afflicting his left leg, other than radiculopathy.  

The Veteran underwent a VA examination in December 2013.  After a review of the record and physical assessment of the Veteran, the examiner noted mild paralysis of the sciatic nerve with decreased sensation in the left lower leg and foot.  The VA examiner opined that the Veteran's symptoms were consistent with mild lumbar radiculopathy of the left lower leg.   As the Veteran's left leg symptoms are attributable to his service-connected radiculopathy and as there is no current diagnosis of any neurologic disability other than radiculopathy, the claim for service connection for a neurologic disability of the left lower extremity is denied.  For the same reasons the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 governing compensation for undiagnosed illnesses are inapplicable. 

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a neurologic disability of the left lower extremity is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


